                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

 UNITED STATES OF AMERICA

                v.                                             CASE NO. 1:19CR00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
    Pharmaceuticals Inc.) and
 INDIVIOR PLC

               MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS


        Ligia Markman of Covington & Burling LLP, counsel for the Defendants, Indivior, Inc.

 and Indivior PLC, requests that this Court enter the attached proposed order granting her

 permission to withdraw as counsel for Indivior, Inc. and Indivior PLC in the above-captioned

 matter. All other counsel of record will remain as counsel in this case, and this withdrawal will

 not cause any prejudice or delay in this litigation.

        Wherefore, counsel for the Defendants respectfully requests that the Court relieve the

 undersigned attorney of any further responsibilities in connection with this case.

                                                        Respectfully submitted,

                                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                                        /s/ Ligia M. Markman
                                                        By Counsel
 Ligia M. Markman
 Covington & Burling LLP
 One CityCenter
 850 Tenth Street NW
 Washington, DC 20001-4956
 202-662-5068
 lmarkman@cov.com
 Admitted Pro Hac Vice: 04/12/2019

 Counsel for Defendants




Case 1:19-cr-00016-JPJ-PMS Document 224 Filed 10/18/19 Page 1 of 2 Pageid#: 1649
                                  CERTIFICATE OF SERVICE

 I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for filing and

 uploading to the CM/ECF system, which will send notification of such filing to all counsel of

 record, on this 18th day of October, 2019.


                                               _/s/ Ligia M. Markman_______________________
                                                                  Of Counsel




                                       2
Case 1:19-cr-00016-JPJ-PMS Document 224 Filed 10/18/19 Page 2 of 2 Pageid#: 1650
